DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Status of Claims
•	This action is in reply to the RCE filed on 05/16/2022.
•	Claims 1 and 11 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed April 7, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 8, that the additional elements of “after requesting the merchant to conduct the test transaction, monitoring, by the financial institution backend, a transaction authorization system for a transaction that involves one of the plurality of payment card accounts matching the partial payment card information” and “associating, by the financial institution backend, the payment card account involved in the transaction with the merchant customer” integrate the abstract idea into a practical application, the Examiner respectfully disagrees.  As an initial matter, the claim limitations cited by the Applicant are not additional elements, but rather are part of the abstract idea of associating customer accounts with accounts customers already have with third-party partners.
Furthermore, the claims do not integrate a practical application.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a financial institution backend comprising: a database comprising data, a transaction authorization system, and a server executing a matching engine; a merchant backend having data; a third party payment processor storing information such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic computer components of a financial institution backend comprising: a database comprising data and a server executing a matching engine; a merchant backend having data; a third party payment processor storing information to perform the claimed method steps and system functions.  The financial institution backend, merchant backend, and third party payment processor are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, regarding Applicant’s arguments on pages 8-9 that the Specification identifies problems and provides a technical solution to the problems, the argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The Specification describes a problem and improvement to a business or commercial process of associating customer accounts with third-party customer accounts at least at [0003], disclosing “Financial institutions often seek to match, link, or otherwise associate their customer's accounts with accounts that the customer may have with third- party partners of the financial institution. The third-party partners, however, may not be able to provide the financial institution with the customer's entire financial institution account number (e.g., the customer's complete debit or credit card number). Therefore, it is difficult for the financial institution to associate these accounts.”
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.

Regarding Applicant’s argument on page 10, that (1) there is no reason to modify Hajji as proposed, the Examiner respectfully disagrees and responds with the following:
Applicant argues on page 11, that in response to Applicant’s hindsight argument, the Office Action did not provide a response on the merits.  The Examiner respectfully disagrees.  The Examiner notes that the argument was responded to in the Final Office Action dated 02/22/2020 at paragraph 18, stating “In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).”  The Examiner has responded to Applicant’s argument that such reconstruction was proper.  Therefore the Office Action did provide a response on the merits.
Regarding Applicant’s arguments on page 11, that the Office Action has not provided any evidence that the reasoning to modify Hajji does not include knowledge gleaned from applicant’s disclosure, the Examiner respectfully disagrees.  The Applicant further argues that the only possible basis for this modification is the roadmap provided by the instant claims.  The argument is not persuasive.  As an initial matter, as was noted in above with respect to the improper hindsight reasoning argument, the Examiner again respectfully points out that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  Furthermore, a person having ordinary skill in the art would be motivated before the effective filling date to modify Hajji to use the technique taught by Ramalingam in order to uniquely identify a user when partial credit card information is insufficient to uniquely identify the user, for example in the circumstance when family members share a credit card number or by chance multiple credit cards with the same final four digits are found in the recent transaction data (see Ramalingam at col. 29, lines 25-42).  A person having ordinary skill in the art would be motivated to use the technique taught by Ramalingam to improve Hajji to address the circumstance when family members share a credit card number or by chance multiple credit cards with the same final four digits are found in the recent transaction data.  Further motivation to combine the references can be found in Ramalingam at col. 27, line 48 to col. 28, line 3 because a person having ordinary skill in the art would be motivated to combine the teaching of Ramalingam with Hajji in order to protect privacy and reduce opportunities for fraudulent use, yet supply enough information to match the user’s credit card with the partial payment information.

Regarding Applicant’s argument on page 10, that (2) the proposed combination of Hajji and Ramalingam did not disclose “identifying, by the financial institution backend, a plurality of payment card accounts matching the partial payment card information in a financial institution database,” the Examiner respectfully disagrees and responds with the following:
As discussed in the 103 rejection below, the cited art of record teaches this limitation.  Hajji discloses identifying, by the financial institution backend, a payment card account matching the partial payment card information in a financial institution database at least at page 18, para. 6, disclosing the issuing bank receives partial payment data relating to the transaction device and transaction, and the issuing bank checks the partial payment data against all its customer records to identify the customer.  Ramalingam discloses identifying a plurality of payment card accounts matching the partial payment card information at least at col. 29, lines 25-42, disclosing using partial payment information to identify a user, where partial payment information may result in identifying multiple accounts (e.g., family members share a credit card number or by chance multiple credit cards with the same final four digits are found in the recent transaction data).  The cited art of record therefore teaches this limitation.
Applicants remarks on page 13 regarding the Ramalingam reference are not persuasive.  It is noted that Ramalingam is not relied upon for teaching the steps of monitoring a payment network, nor is Ramalingam relied upon for teaching monitoring a plurality of transactions on the payment network.  Rather, and as is discussed in the 103 rejection below, Ramalingam teaches a third party payment processor that stores full payment card information for customers (see Ramalingam at least at col. 8, lines 1-26, disclosing servers storing user information which includes payment information such as debit card numbers), and identifying a plurality of payment card accounts matching the partial payment card information (see Ramalingam at least at col. 29, lines 25-42, disclosing matching customer identification and there being an insufficient match, such as multiple credit cards with the same final four digits).

Regarding Applicant’s arguments on pages 13-15, that Tomchek does not teach “monitoring, by the financial institution backend, a plurality of transactions on the payment network for the test transaction that involves one of the plurality of payment card accounts matching the partial payment card information” the argument is not persuasive.  As an initial matter, the Examiner notes that the claim limitation recites “monitoring, by the financial institution backend, a transaction authorization system for a transaction that involves one of the plurality of payment card accounts matching the partial payment card information.”
Furthermore, the cited art of record teaches this limitation.  Hajji is relied upon for teaching the limitation of monitoring, by the financial institution backend, for a transaction that involves a payment card accounts matching the partial payment card information, at least at page 18, para. 6, disclosing the issuing bank receives the partial payment data and retrieves the customer-ID relating to the customer who took part in the transaction.  And, Tomchek discloses monitoring a transaction authorization system for a transaction at least at FIG. 5, Interchange 512 in communication with banks 404 and 508, and at least at [0063], disclosing that the interchange is then able to detect that the transaction is a test transaction by matching the transaction card number from the authorization request to the test transaction card number generated by the MMT and provided to the merchant.  
Applicant further argues on page 13 that Tomchek does not use a test transaction to identify a payment card account.  The argument is not persuasive. Hajji, not Tomchek, is relied upon for teaching identifying a payment card account, and Hajji teaches this limitation at least at page 18, para. 6, disclosing the issuing bank receives partial payment data relating to the transaction device and transaction, and the issuing bank checks the partial payment data against all its customer records to identify the customer.  
Furthermore, regarding Applicant’s arguments on pages 14-15, that Tomchek’s test transactions are truly test transactions, the Examiner fails to understand what distinguishes the claimed “test transaction” from the test transaction of Tomchek that uses a transaction card number, expiration date, and transaction amount.  Applicant even concedes on page 15 that Tomchek monitors a transaction network for a test transaction.
Applicant further argues on page 15 that there is no disclosure in Tomchek of matching a transaction involving partial payment card information to a payment card account.  The argument is not persuasive.  It is noted that the features upon which applicant relies (i.e., “matching a transaction involving partial payment card information to a payment card account”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues, on page 15, that the Merchant Matching Tool of Tomchek is not a third party payment processor.  The argument is not persuasive.  It is noted that Hajji is relied upon for teaching a third-party payment processor at least at page 4, para. 4, disclosing a payment processing system.  
Applicant further argues on page 15 that the MMT of Tomchek does not execute test transactions.  The argument is not persuasive.  The Examiner fails to understand what distinguishes the claimed “test transaction” from the test transaction of Tomchek that uses a transaction card number, expiration date, and transaction amount, and Applicant even concedes on page 15 that Tomchek monitors a transaction network for a test transaction.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1 and 11 are directed to a method (claim 1) and a system (claim 11).  Therefore, on its face, each independent claim 1 and 11 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1 and 11 recite, in part, a method and a system, of organizing human activity.  Using the limitations in claim 11 to illustrate, the claim recites payment card account matching based on partial profile data; payment card information for a plurality of financial institution customers; partial payment card information and a merchant customer account number for a merchant customer, wherein the merchant backend does not store full payment card information for payment instruments; full payment card information for one of the plurality of the financial institution customers; wherein: the matching engine receives the partial payment card information for a payment for the merchant customer, wherein the merchant customer is one of the plurality of financial institution customers; the matching engine identifies a plurality of payment card accounts matching the partial payment card information; the matching engine requests the merchant backend to conduct a test transaction using the third party payment processor over a payment network with the payment instrument; after requesting the merchant to conduct the test transaction, the matching engine monitors a transaction authorization system for a test transaction that involves one of the plurality of payment card accounts matching the partial payment card information; and the matching engine associates the payment card account involved in test transaction with the merchant customer.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for a financial institution to receive partial payment card information from a customer of a merchant, and to use the partial payment card information to associate the customer of the financial institution as the customer transacting with the merchant, which is a commercial and legal interaction, specifically a commercial interaction of business relations.  The mere nominal recitation of a financial institution comprising a database and a server executing a matching engine do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a financial institution backend comprising: a database comprising data, a transaction authorization system, and a server executing a matching engine; a merchant backend having data; a third party payment processor storing information; are recited at a high-level or generality (i.e., as a generic financial institution with a database and server performing generic computer functions of  receiving partial payment card information, identifying data from a database, requesting a transaction, monitoring a payment network, and associating a payment card account involved in the transaction as a payment card account associated with the merchant customer) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-10 and 12-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015159105 A1 (“Hajji”) in view of US 9767474 B1 (“Ramalingam”), and in further view of US 20090228365 A1 (“Tomchek).
Claims 1-5 have similar limitations found in claims 11-15 below, and therefore are rejected by the same art and rationale.

Claims 7-8 have similar limitations found in claims 17-18 below, and therefore are rejected by the same art and rationale.

Regarding claim 11, Hajji discloses a system for payment card account matching based on partial profile data, comprising (See at least FIG. 4, and pages 7-8 disclosing systems allowing the association of transaction data and full payment card information by using partial payment card and payment data via the collaboration of a card details holder (banking entity) and a transactions data repository… that may be held by the merchant..): 
a financial institution backend comprising: a database comprising payment card information for a plurality of financial institution customers (Issuing bank registers and stores each user and unique user identifier, and is in full possession of the transaction device data (e.g., the full account number for each transaction device, etc.).  See at least page 18, para 1.  Issuing bank stores customer records.  See at least page 18, para. 6.); 
a transaction authorization system (A system associated with an issuing bank.  See at least page 9, para. 3 and FIG. 5.  Issuing bank can authorize a transaction.  See at least page 17, para. 5.); and 
a server executing a matching engine (The issuing bank receives partial payment data relating to the transaction device and checks the partial payment data against all its customer records.  See at least page 18, para. 6 to page 19, para. 1.  Card Detail Holder server, see at least page 20, para. 4.  The Card Details Holder is the issuing bank.  See at least page 23, component of Card Details Holder.  See also FIG. 4, Bank (CDH) 101.); 
a merchant backend having partial payment card information (Merchant point of sale (POS) system has transaction data, which may comprise partial payment data relating to the transaction device used at the merchant’s POS system.  See at least page 17, para. 6 to page 18, para. 3. See also page 13, Partial Payment Data definition.),
and a merchant customer account number for a merchant customer (Merchant receives and stores customer identifiers from the issuer.  See at least page 4, paras. 2-5. See also page 4, para. 4.  The customer identifier is for the merchant customer.  See at least page 3, para. 2.  Customer identifier may be an account number.  See at least page 3, para. 3.);
wherein the merchant backend does not store full payment card information for payment instruments (Transaction data received from the POS system, that is generated during a transaction with a POS system, includes payment data that comprises a subset of second payment data.  The second payment data may comprise all available payment (e.g. full transaction card details) and the first payment data may comprise partial payment data, e.g. last 4 numbers of a bank card, authorisation codes.  See at least page 3, paragraph 3 to page 4, paragraph 1, and see at least page 18, para. 3.  (See also page 2, para. 4, disclosing “What this means is that a merchant's stored payment data only corresponds to a subset of the full payment data that a payment provider may have. In other words the merchant only has partial transaction device data (typically, the bits of data that clear of any payment card industry (PCI) requirement). As noted above however payment providers, on the other hand, have access to all payment card details, but do not have access to transaction details (e.g. transaction item information).”) );
and a third party payment processor (A payment processing system associated with the merchant.  See at least page 4, para. 4.); 
wherein: the matching engine receives, from the merchant, the partial payment card information for a payment instrument for the merchant customer (The issuing bank receives partial payment data relating to the transaction device and checks the partial payment data against all its customer records.  See at least page 18, para. 6 to page 19, para. 1.  The transaction data received from the POS system may comprise partial payment data relating to the transaction device and transaction, e.g. masked PAN, last 4 digits of PAN only, authorisation code, card type etc.  See at least page 18, para. 3.  Data is received from the merchant via a transaction data server, which is in communication with the issuing bank.  See at least page 18, para. 2 to page 19, para. 1.  See also page 4, para. 2, disclosing that a merchant point of sale system may send partial payment data to the customer’s banking entity.), 
wherein the merchant customer is one of the plurality of financial institution customers (User may be a customer of the merchant.  See at least page 17, para. 7.  User may be registered with issuing bank.  See at least page 18, para. 1.); 
the matching engine identifies a payment card account matching the partial payment card information in the database (The issuing bank receives partial payment data relating to the transaction device and transaction.  The issuing bank checks the partial payment data against all its customer records to identify the customer.  See at least page 18, para. 6.  Issuing bank may partial data to query input in order to determine full payment data.  See at least page 4, para. 2.); 
the matching engine monitors for one of the transactions that involves a payment card account matching the partial payment card information; the matching engine associates the payment card account involved in the transaction with the merchant customer (The issuing bank receives the partial payment data and the issuing bank checks the partial payment data against all its customer records to identify the customer who took part in the transaction with the merchant, and retrieves the customer-ID relating to the customer who took part in the transaction with the merchant.  See at least page 18, para. 6.  The customer identifier is then returned to the merchant’s POS system.  See at least page 4, para. 2.  The Examiner interprets sending the customer identifier, that was retrieved based on payment data, to the merchant as associating the payment card account involved in the transaction with the merchant customer.).

While Hajji discloses a third party payment processor, and while Hajji discloses payment processors have access to all payment card details (see Hajji at least at page 2, para. 4), Hajji does not expressly disclose the third party payment processor storing full payment card information for one of the plurality of the financial institution customers.  Furthermore, while Hajji discloses the matching engine, Hajji does not expressly disclose the matching engine identifying a plurality of payment card accounts matching the partial payment card information.  Furthermore, while Hajji discloses a matching engine and a third party payment process, Hajji does not expressly disclose that the matching engine requests the merchant backend to conduct a test transaction using a third party processor over a payment network with the payment instrument.  Furthermore, while Hajji discloses the matching engine monitoring for one of the transactions that involves one payment card account matching the partial payment card information, Hajji does not expressly disclose after requesting the merchant to conduct the test transaction, the match engine monitors a transaction authorization system for a transaction.

However, Ramalingam discloses the third party payment processor storing full payment card information for one of the plurality of the financial institution customers (Servers in network communication with a user device and a merchant server and including a transaction module.  See at least col. 6, line 63 to col. 7, line 39.  See also FIG. 1, Server(s) 118 in network communication via Network 116 with Mobile Device 104 of User 102 and Merchant Server 108.  See also FIG. 3, Server(s) 118 including Transaction Module 308.  Transaction module of the servers may be configured to facilitate transactions between the user and a merchant.  See at least col. 31, lines 26-42.  Servers store user information, which includes payment information for a user. The payment information may include such things as credit card or debit card numbers, bank account information, electronic payment system information, and/or the like.  See at least col. 8, lines 1-26.  See also Fig. 1, Server(s) 118 storing User Information 112.  See also FIG. 4, User Information including storage of Payment Information 402.  Payment information may be a card number.  See at least col. 13, lines 31-34.);
identifying a plurality of payment card accounts matching the partial payment card information (The customer identification information is compared with identifying information of the user to determine if there is a match. The determination may be based in part on partial payment information that is sufficient to identify the users. When there is an identification information match, for example a partial credit card number match, the process proceeds. If the partial credit card number is insufficient to uniquely identify a user (e.g., family members share a credit card number or by chance multiple credit cards with the same final four digits are found in the recent transaction data) additional information such as a first named may be combined with the partial credit card information to provide information that unique identifies a user.  See at least col. 29, lines 25-42.).
From the teaching of Ramalingam, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the third party payment processor of Hajji to store payment card information, as taught by Ramalingam, and to modify Hajji to identify a plurality of payment card accounts matching the partial payment card information using the technique taught by Ramalingam, in order to uniquely identify a user when partial credit card information is insufficient to uniquely identify the user, (see Ramalingam at col. 29, lines 25-42), and in order to protect privacy and reduce opportunities for fraudulent use, yet supply enough information to match the user’s credit card with the partial payment information (see Ramalingam at least at col. 27, line 48 to col. 28, line 3).

While Hajji discloses a matching engine, and while Hajji discloses a third party payment processor, Hajji does not expressly disclose that the matching engine requests the merchant backend to conduct a test transaction using a third party processor over a payment network with the payment instrument.  Furthermore, while Hajji discloses the matching engine monitoring for one of the transactions that involves one payment card account matching the partial payment card information, Hajji does not expressly disclose after requesting the merchant to conduct the test transaction, the match engine monitors a transaction authorization system for a transaction.

However, Tomchek discloses the matching engine requests the merchant backend to conduct a test transaction using a third party processor over a payment network with the payment instrument (Private label issuer then notifies each merchant included on the test transaction data report and requests that each merchant run a test transaction using the test transaction data provided by MMT. The merchant will run the test transaction data using their point of sale (POS) device.  When a merchant runs the test transaction, the test transaction data is transmitted from the merchant POS to interchange and then to the MMT.  See at least [0061].  Communication via payment network.  See at least [0042] and [0045]-[0046] and FIG. 5, Interchange 512 in communication with banks 404 and 508.  See also [0026].  See also [0003].  The test transaction data includes a transaction card number, an expiration date and a transaction amount.  See at least [0055].  The Examiner interprets the private label issuer as the matching engine of the financial institution backend.  The Examiner also interprets the MMT as a third party processor.);
after requesting the merchant to conduct the test transaction, the match engine monitors a transaction authorization system for a transaction (Private label issuer then notifies each merchant included on the test transaction data report and requests that each merchant run a test transaction using the test transaction data provided by MMT.  See at least [0061].  The interchange is then able to detect that the transaction is a test transaction either by (1) matching the transaction card number from the authorization request to the test transaction card number generated by the MMT and provided to the merchant.  See at least [0063].  See at least FIG. 5, Interchange 512 in communication with banks 404 and 508.  ).
From the teaching of Tomchek, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the matching engine of Hajji to request the merchant backend to conduct a test transaction and to monitor the payment network for one of the test transactions, using the technique of using a test transaction at a point of sale system to match a transaction card number, the technique as taught by Tomchek, in order to improve identification analysis in a point of sale system (see Tomchek at least at [0004]-[0005] and [0047]-[0048]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 12, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 11, as discussed above, and Hajji further discloses the matching engine receives, from the merchant, the merchant customer identifier for the financial institution customer; and the matching engine associates the merchant customer identifier with the payment card account involved in the transaction (The issuing bank receives first payment data, which may be an authorisation code relating to the transaction between the user and the merchant, and checks the first payment data against all its customer records to identify the customer who took part in the transaction.  See at least page 3, para. 2, and page 5, para, 5.  See also page 18, para. 6 to page 19, para. 1.  A customer ID is then retrieved.  See at least page 18, para. 6.  Customer identifier may be an account number, such as a permanent account number of a bank card, linked to customer’s transaction device.  See at least page 3, para. 3.  The Examiner is interpreting the authorisation code that is specific for the transaction between the user and the merchant as the merchant customer identifier.  The Examiner is interpreting using the authorisation code to determine the customer ID as associating the merchant customer identifier with the payment card account involved in the transaction.).

While Hajji discloses a transaction, Hajji does not expressly disclose the transaction is a test transaction. 

However, Tomchek discloses the transaction is a test transaction (Private label issuer then notifies each merchant included on the test transaction data report and requests that each merchant run a test transaction using the test transaction data provided by MMT. The merchant will run the test transaction data using their point of sale (POS) device.  See at least [0061].  Transactions sent via payment network.  See at least [0026].  The test transaction data includes a transaction card number, an expiration date and a transaction amount.  See at least [0055].  The interchange is then able to detect that the transaction is a test transaction either by (1) matching the transaction card number from the authorization request to the test transaction card number generated by the MMT and provided to the merchant.  See at least [0063].).
From the teaching of Tomchek, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction of Hajji to be a test transaction, as taught by Tomchek, in order to improve identification analysis in a point of sale system (see Tomchek at least at [0004]-[0005] and [0047]-[0048]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 13, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 11, as discussed above, and Hajji further discloses the payment card account comprises a credit card account (The customer’s transaction device with the banking entity may be a credit card.  See at least page 5, para. 4.).

Regarding claim 14, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 11, as discussed above, and Hajji further discloses the partial payment card information comprises fewer than all digits of a payment card account (The partial transaction device data relating to the transaction contains the last four digits of the card used.  See at least page 11, para. 1. See also page 13, Partial Payment Data including last 4 digits of the transaction device.).

Regarding claim 15, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 14, as discussed above, and Hajji further discloses the partial payment card information comprises a last four digits of the payment card account (The partial transaction device data relating to the transaction contains the last four digits of the card used.  See at least page 11, para. 1. See also page 13, Partial Payment Data including last 4 digits of the transaction device.).

Regarding claim 17, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 11, as discussed above, and Hajji further discloses the transaction comprises an authorization transaction or a pre-authorization transaction (The transaction may be an authorization transaction for the purchase of goods.  See at least page 12, paragraph 6 to page 13.). 

While Hajji discloses a transaction, Hajji does not expressly disclose the transaction is a test transaction. 

However, Tomchek discloses the transaction is a test transaction (Private label issuer then notifies each merchant included on the test transaction data report and requests that each merchant run a test transaction using the test transaction data provided by MMT. The merchant will run the test transaction data using their point of sale (POS) device.  See at least [0061].  Transactions sent via payment network.  See at least [0026].  The test transaction data includes a transaction card number, an expiration date and a transaction amount.  See at least [0055].  The interchange is then able to detect that the transaction is a test transaction either by (1) matching the transaction card number from the authorization request to the test transaction card number generated by the MMT and provided to the merchant.  See at least [0063].).
From the teaching of Tomchek, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction of Hajji to be a test transaction, as taught by Tomchek, in order to improve identification analysis in a point of sale system (see Tomchek at least at [0004]-[0005] and [0047]-[0048]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 18, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 11, as discussed above, and Tomchek further discloses the test transaction is for a nominal amount (The transaction may be for a nominal amount of money (e.g., $1.00 or $5.00).  See at least [0063].).
From the teaching of Tomchek, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction of Hajji to be a test transaction for a nominal amount, as taught by Tomchek, in order to improve identification analysis in a point of sale system (see Tomchek at least at [0004]-[0005] and [0047]-[0048]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hajji in view of Ramalingam, in further view of Tomchek, and in further view of US 20180025354 A1 (“Groarke”).
Claim 6 has similar limitations found in claim 16 below, and therefore is rejected by the same art and rationale.

Regarding claim 16, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 14, as discussed above.  Hajji does not expressly disclose the partial payment card information comprises a first six digits of the payment card account.

However, Groarke discloses the partial payment card information comprises a first six digits of the payment card account (Partial data, such as a partial PAN (e.g., the first six digits or the last four digits of the PAN). The partial data may be associated with multiple transactions. See at least [0058]).
From the teaching of Groarke, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the partial payment card information of Hajji to comprise the first six digits of the payment card account, as taught by Groarke, in order to prevent fraudulent activity (see Groarke at least at [0058]), and to improve matching of data with partial data (see Groarke at least at [0035]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hajji in view of Ramalingam, in further view of Tomchek, and in further view of US 20180197171 A1 (“Steinman”).
Claims 9-10 have similar limitations found in claims 19-20 below, and therefore are rejected by the same art and rationale.

Regarding claim 19, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 11, as discussed above.  Hajji does not expressly disclose the test transaction comprises an Address Verification Service transaction.

However, Steinman discloses the test transaction comprises an Address Verification Service transaction (A Zero Dollar Value authorization request which can include Address Verification and CVV verification.  See at least [0095].).
From the teaching of Steinman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction of Hajji to be a test transaction that comprises an address verification service transaction, as taught by Steinman, in order to verify that the account entered legitimately belongs to the account holder (see Steinman at least at [0095]), and to improve adoption of stronger security procedures (see Steinman at least at [0016]).

Regarding claim 20, the combination of Hajji, Ramalingam, and Tomchek disclose the limitations of claim 11, as discussed above.  Hajji does not expressly disclose the transaction comprises a Payment Account Validation transaction.

However, Steinman discloses the test transaction comprises a Payment Account Validation transaction (A Zero Dollar Value authorization request which can include Address Verification and CVV verification.  See at least [0095].  The Examiner interprets the authorization request comprising CVV verification as the test transaction comprising a payment account validation transaction.).
From the teaching of Steinman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction of Hajji to comprise a payment account validation transaction, as taught by Steinman, in order to verify that the account entered legitimately belongs to the account holder (see Steinman at least at [0095]), and to improve adoption of stronger security procedures (see Steinman at least at [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
"Verifying Credit Cards," Forte, dated Oct 17, 2018 https://web.archive.org/web/20181017180414/http://www.forte.net:80/devdocs/reference/verifying_credit_cards.htm (hereinafter "Forte") discloses using a $0.00 or $0.01 transaction request to verify credit card data.
"Account Number Verification Service," Visa, dated June 6, 2016 https://usa.visa.com/dam/VCOM/global/support-legal/documents/acct-numb-verif-service-a-quick-method-to-verify-accounts-vbs-07-jun-16.pdf ("hereinafter Visa") discloses an ANV Service that works as a process where the acquirer/processor sends a message to the card issuer to determine if an account number is in good standing. It is a zero dollar authorization request that validates the card number without holding funds. A successful verification message is one that an issuer either approves the zero dollar authorization request or advises that there is no reason to decline.
US20140074724A1 (“Gordon”) discloses a method comprises receiving a transaction from an originator. The transaction comprises information associated with an identification of an initiating user or the account. The method comprises determining the actual account number, transmitting a financial services transaction request comprising the actual account number to a financial institution, receiving a response, and transmitting a response back to the originator. Another method comprises receiving, from a user device, a request to associate a financial account with a user account. The method comprises generating and sending an association message to a payment network and receiving a key associated with the financial account for use in initiating financial transactions. 
US 20180005242 A1 (“Miyamoto”) discloses a migration service provider computer may perform a payment transaction test, in which the extracted payment information is verified and authorized (e.g., checked for accuracy, compliance with the Office of Foreign Assets Control (OFAC) regulations, and/or the like). In certain implementations, the payment transaction test may correspond to a zero dollar authorization. As used herein, a zero dollar authorization may be performed to validate payment information associated with a credit card (e.g., or other financial instrument) by charging a zero dollar amount to the credit card. If the payment transaction test is successful, the migration service provider computer may generate, according to the second file format, a new payment profile corresponding to the particular payment profile.
US 20180101833 A1 (“Parekh”) discloses receiving a data message comprising facility identification data provided by the facility and user account data provided by a mobile device of the user; generating a pseudo payment message comprising the user account data; communicating the pseudo payment message to a payment network for performing a pseudo payment process; and communicating an instruction message to the facility subsequent to completion of the pseudo payment process, wherein the facility is configured to change from the secured state to an unsecured state if the instruction message represents approval of the pseudo payment process, thereby providing, to the user, access to the facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694